Title: To Benjamin Franklin from Jérémie Witel, 21 October 1778
From: Witel, Jérémie
To: Franklin, Benjamin


This letter provides the only contemporary evidence of an incident which would come back to haunt Franklin in 1782 and 1783: his subscription to, and subsequent reluctance to pay for, a pirated Swiss edition of the Encyclopédie. On February 11, he had received a visit from Jean-Pierre Duplan, co-director of the Société Typographique de Lausanne, whose firm was embroiled in a bitter and complex publishing war with rivals in France and Switzerland. What Duplan offered was a new edition of the Encyclopédie in octavo, 36 vols. of text and 3 of plates, less expensive than the quarto and folio editions available in Paris. Franklin, apparently delighted with the idea, agreed in conversation to a subscription, and may have even promised to help publicize the volumes. What Duplan had no doubt neglected to tell the Doctor was that importation of his unauthorized edition into France was illegal.
Whether or not Franklin ever learned of his unwitting indiscretion is unclear; all we do know is that by November, 1782, the Society had sent him the first ten volumes of text but had not received a penny. The total price of the subscription was £225 payable to Ferdinand Grand, as they reminded him again on August 30, 1783. There the one-sided correspondence ends, with the Society’s final plea for help in marketing the remainders in America falling on unresponsive ears.
 
Monsieur
Paris le 21e. 8bre 1778
Connoissant votre gout pour les Lettres et les rélations que vous avés avec la Societé Typographique de Lausanne, j’ose prendre la liberté de m’annoncer auprès de vous comme un de ses associés. Je désirerais en conséquence avoir l’honneur de vous entretenir sur quelques sujets rélatifs à ce commerce. Etranger à Paris j’ignore absolument ce qu’il faut faire, pour avoir accès chez une Personne chargée d’un Ministère aussi important que le votre. Mais sur la seule réputation de votre caractére, j’ai cru qu’une lettre simple (accompagnée de l’incluse de la part de Monsieur de Haller) pourrait ne vous pas déplaire, et me procurer l’honneur de savoir directement votre heure la plus commode. J’ay l’honneur d’ête avec le plus profond respect Monsieur Votre tres humble et tres obéissant serviteur
J Witel pour S. Fauche
Hotel de thou Rue des Poitevins, maison Pancouke.
